Filed 7/18/22 P. v. Dunlap CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



 THE PEOPLE,                                                                                   C093842

                    Plaintiff and Respondent,                                       (Super. Ct. No. 18F5099)

           v.

 NANCY JANE DUNLAP,

                    Defendant and Appellant.




         Defendant Nancy Jane Dunlap pleaded guilty to receiving stolen property,
including a gun cabinet and firearms. The trial court ordered her to pay $18,258.41 in
restitution, which represented the value of the gun cabinet, the victim’s travel expenses,
and the value of the stolen firearms and other items. Defendant appeals, contending the
trial court abused its discretion in ordering her to pay restitution beyond the value of the
gun cabinet. She argues there was no evidence showing she was involved in the theft or
that she ever possessed the firearms. We disagree and affirm the judgment.
                         FACTUAL AND PROCEDURAL BACKGROUND
         A police officer responded to defendant’s residence, where she resided with her
codefendant boyfriend, to investigate a landlord-tenant dispute. The officer noticed a gun


                                                             1
cabinet and several cardboard and plastic boxes of personal property stacked in front of
defendant’s residence. Defendant’s landlady told the officer that she believed the boxes
of personal property were stolen because defendant and codefendant had been arrested
for theft in the past. The landlady also gave the officer a stack of driver’s licenses she
found at defendant’s residence. Defendant told the officer that she inherited the gun
cabinet and the personal property from her late grandparents and denied they were stolen.
       After leaving the property, the officer reviewed the driver’s licenses and found one
belonging to T.S. T.S. had reported five days earlier that a trailer containing all of his
personal belongings, including a gun cabinet, 15 firearms, and cardboard and plastic
boxes of personal property, were stolen from him. Upon reviewing the photos of the
stolen property from T.S., the officer determined they were similar, if not identical, to the
ones he saw in front defendant’s residence.
       The officer returned to defendant’s residence with several other officers the next
day. When they arrived, the officer noticed the gun cabinet, along with several other
items that had been in front of defendant’s residence the day before, were gone. The
stolen trailer was parked near defendant’s residence with its door open and was mostly
empty inside. Defendant and codefendant exited their residence after multiple orders
from the officers and were arrested. After she was arrested, defendant admitted she lied
about the ownership of the gun cabinet and some of the personal property in front of her
residence. She told the officer that codefendant and another person had been working
together to move the trailer in an attempt to conceal it and the property therein. She
claimed she did not know how codefendant came into possession of the trailer, but
informed the officer of the location of the firearms. Defendant indicated that she refused
to leave her residence at first when ordered to by officers, as she was waiting for
codefendant to turn himself in. T.S. traveled to defendant’s residence and identified
multiple items belonging to him. Neither the gun cabinet nor the firearms were
recovered.

                                              2
       The People charged defendant with receiving the stolen trailer (Pen. Code, § 496d,
subd. (a)—count 1);1 receiving stolen property (§ 496, subd. (a)—count 2); and resisting
a peace officer (§ 148, subd. (a)(1)—count 3). The stolen property in count 2 included a
gun cabinet, a California driver’s license, fishing tackle, a TV, DVD’s, personal
heirlooms, and 15 guns. Defendant pleaded guilty to counts 2 and 3, and the People
dismissed count 1. The plea agreement provided that the sentencing judge could use the
facts underlying a dismissed count to calculate restitution.
       Prior to the restitution hearing, the People submitted T.S.’s statement of travel
expenses, as well as lists of the stolen property and their value. T.S. claimed the total
value of his stolen property was $162,311.15. The People sought $18,258.41 in
restitution, including T.S.’s travel expenses, the value of the gun cabinet, the value of the
15 firearms, and other miscellaneous items. Defendant did not provide an estimate.
       At the restitution hearing, the People admitted they could not directly connect
defendant to the theft of the trailer, but argued the totality of the circumstances implicated
her. The trial court noted defendant lied to the police officer about the gun cabinet and
concluded defendant was aware of the theft and the location of the stolen items. It
observed this was “kind of like a conspiracy theory” and “when they divvy up the
proceeds essentially of the theft, [defendant’s] got that gun safe, and she knew exactly
what was going on with those guns.” Thus, “to the extent that [defendant] was involved
in this large scale theft of guns and the gun safe,” the trial court ordered restitution. The
restitution totaled $18,258.41, which included $3,298 for the gun cabinet, $356.40 for
T.S.’s travel expenses, and $14,604.01 for firearms and other miscellaneous items.
Defendant timely appealed.




1      Undesignated statutory references are to the Penal Code.

                                              3
                                       DISCUSSION
       On appeal, defendant contends the trial court abused its discretion in ordering her
to pay restitution for the firearms and other miscellaneous items because there was no
evidence showing that she had stolen or received the property. She argues she is only
responsible for the value of the gun cabinet in the amount of $3,298, and urges us to
strike the balance of the restitution order. We disagree and affirm the judgment.
       In every case where a victim has suffered economic loss because of a defendant’s
conduct, the trial court is required to order the defendant make restitution to the victim
“in an amount established by court order, based on the amount of loss claimed by the
victim . . . or any showing to the court.” (§ 1202.4, subd. (f).) The amount in restitution
shall be “sufficient to fully reimburse the victim . . . for every determined economic loss
incurred as the result of the defendant’s criminal conduct,” including “[f]ull or partial
payment for the value of stolen . . . property.” (§ 1202.4, subd. (f)(3)(A).)
       The tort principles of causation, including cause in fact and proximate cause, apply
to victim restitution claims in criminal cases. (People v. Jones (2010) 187 Cal.App.4th
418, 425; People v. Holmberg (2011) 195 Cal.App.4th 1310, 1321 (Holmberg).)
“California courts have adopted the ‘substantial factor’ test in analyzing proximate
cause.” (Holmberg, supra, at p. 1321.) This is a relatively broad standard and requires
“ ‘ “only that the contribution of the individual cause be more than negligible or
theoretical.” ’ ” (Ibid.)
       The trial court has broad discretion in setting the amount of restitution, and it may
use “any rational method of fixing the amount of restitution as long as it is reasonably
calculated to make the victim whole.” (People v. Baker (2005) 126 Cal.App.4th 463,
470.) “There is no requirement the restitution order be limited to the exact amount of the
loss in which the defendant is actually found culpable.” (People v. Carbajal (1995) 10
Cal.4th 1114, 1121.)



                                              4
       A restitution order is reviewed for abuse of discretion. (People v. Millard (2009)
175 Cal.App.4th 7, 26.) Where the order is supported by a factual and rational basis, no
abuse of discretion will be found by the reviewing court. (Ibid.) In reviewing the
sufficiency of evidence, “ ‘[w]e do not weigh or reinterpret the evidence; rather, we
determine whether there is sufficient evidence to support the inference drawn by the trier
of fact.’ ” (Ibid.)
       The evidence here supports a causal connection between defendant’s conduct and
T.S.’s economic losses. The gun cabinet and boxes of T.S.’s personal property were
found in front of defendant’s residence just five days after the theft. By entering a guilty
plea, defendant admitted she received the guns, the gun cabinet, and other personal
property belonging to T.S. with the knowledge that they were stolen. (§ 496.) Her plea
agreement allowed the trial court to consider the fact that she received the stolen trailer
knowing it was stolen. (People v. Munoz (2007) 155 Cal.App.4th 160, 167 [courts may
consider facts underlying a dismissed count in sentencing with the defendant’s
agreement].) She was also aware that codefendant was moving the stolen trailer around
with the intention to conceal the trailer and the property therein. Yet, she intentionally
lied to the police officer about the ownership of the gun cabinet and other personal
property found in front of her residence. And just one day after the police officer
questioned the ownership of the gun cabinet and the property, those items had been
removed from the front of defendant’s residence and the contents of the trailer had been
emptied. It is therefore reasonable to conclude that defendant assisted in the theft by
helping codefendant to conceal the stolen property from police investigation. As a result,
T.S. was unable to recover the gun cabinet and firearms. Defendant’s conduct was a
concurrent cause in depriving T.S. of the use of his property and played far more than a
negligible or theoretical part in bringing about T.S.’s economic losses. (See Holmberg,
supra, 195 Cal.App.4th at p. 1322.)



                                              5
       Defendant also disputes her responsibility to reimburse T.S. for travel expenses.
The expenses submitted by the People appeared to be associated with T.S.’s trip to
defendant’s residence to recover his belongings. Because T.S. incurred the expenses as a
result of defendant’s conduct, the trial court properly ordered defendant to pay restitution
for T.S.’s trip. (See § 1202.4, subd. (f).)
       Finally, defendant contends the People’s estimate included miscellaneous items
that were not part of her guilty plea. However, these items were part of T.S.’s personal
property that were stolen along with the trailer. As discussed ante, defendant’s plea
agreement allowed the trial court to consider her involvement in concealing the stolen
trailer in ordering victim restitution. Because defendant assisted in the concealing of the
stolen trailer and its content, and therefore withholding the personal property from T.S.,
the trial court may properly order defendant to pay restitution for these items. (See
Holmberg, supra, 195 Cal.App.4th at p. 1322; People v. Carbajal, supra, 10 Cal.4th at p.
1121 [a restitution order need not be limited to the exact amount of loss in which the
defendant is found culpable].)
                                       DISPOSITION
       The judgment is affirmed.


                                                        KRAUSE                , J.


We concur:



      HULL                   , Acting P. J.




      MAURO                  , J.



                                              6